COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
JOHNNIE LEE CARTER,                                    )
                                                                              )               
No.  08-06-00074-CV
Appellant,                          )
                                                                              )                     Appeal from the
v.                                                                           )
                                                                              )             
County Court at Law #3
ANNUNCIATION HOUSE,                                )
                                                                              )            
of El Paso County, Texas
Appellee.                           )
                                                                              )                   (TC# 2005-7042)
                                                                              )
 
 
O
P I N I O N
 
This appeal arises
from an order of dismissal entered by the trial court on February 27, 2006, in
a cause of action based on discrimination. 
Pending before the Court on its own initiative is the dismissal of this
appeal for want of prosecution.  See
Tex.R.App.P. 42.3(b).  This Court possesses the authority to dismiss
an appeal for want of prosecution when an appellant in a civil case fails to
timely file its brief and gives no reasonable explanation for such
failure.  See Tex.R.App.P. 38.8(a)(1).




Appellant Johnnie
Lee Carter timely filed his notice of appeal on March 17, 2006.  As of this date, no Appellant=s brief nor motion for extension of
time has been filed with the Court.  On
June 1, 2006, this Court=s
clerk sent a letter to the parties indicating the Court=s
intent to dismiss the case for want of prosecution absent a response from any
party within ten days to show grounds for continuing the appeal.  No response has been received as of this
date.  Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we
dismiss the appeal for want of prosecution.
 
 
 
July
6, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.